          Case 2:21-cv-01081-GMN-NJK Document 25 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                                     DISTRICT OF NEVADA
 6
 7   4R4 SONS, LLC, et al.,
                                                         Case No. 2:21-cv-01081-GMN-NJK
 8         Plaintiffs,
                                                                       ORDER
 9   v.
10   TRU G. WILHELM, INC.,
11         Defendant.
12        To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later
14 than August 6, 2021.
15        IT IS SO ORDERED.
16        Dated: August 2, 2021
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
